Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 1 of 107 PageID 1823




                                                                  P-APP000832
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 2 of 107 PageID 1824




                                                                  P-APP000833
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 3 of 107 PageID 1825




                                                                  P-APP000834
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 4 of 107 PageID 1826




                                                                  P-APP000835
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 5 of 107 PageID 1827




                                                                  P-APP000836
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 6 of 107 PageID 1828




                                                                  P-APP000837
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 7 of 107 PageID 1829




                                                                  P-APP000838
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 8 of 107 PageID 1830




                                                                  P-APP000839
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 9 of 107 PageID 1831




                                                                  P-APP000840
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 10 of 107 PageID 1832




                                                                   P-APP000841
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 11 of 107 PageID 1833




                                                                   P-APP000842
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 12 of 107 PageID 1834




                                                                   P-APP000843
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 13 of 107 PageID 1835




                                                                   P-APP000844
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 14 of 107 PageID 1836




                                                                   P-APP000845
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 15 of 107 PageID 1837




                                                                   P-APP000846
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 16 of 107 PageID 1838




                                                                   P-APP000847
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 17 of 107 PageID 1839




                                                                   P-APP000848
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 18 of 107 PageID 1840




                                                                   P-APP000849
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 19 of 107 PageID 1841




                                                                   P-APP000850
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 20 of 107 PageID 1842




                                                                   P-APP000851
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 21 of 107 PageID 1843




                                                                   P-APP000852
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 22 of 107 PageID 1844




                                                                   P-APP000853
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 23 of 107 PageID 1845




                                                                   P-APP000854
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 24 of 107 PageID 1846




                                                                   P-APP000855
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 25 of 107 PageID 1847




                                                                   P-APP000856
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 26 of 107 PageID 1848




                                                                   P-APP000857
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 27 of 107 PageID 1849




                                                                   P-APP000858
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 28 of 107 PageID 1850




                                                                   P-APP000859
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 29 of 107 PageID 1851




                                                                   P-APP000860
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 30 of 107 PageID 1852




                                                                   P-APP000861
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 31 of 107 PageID 1853




                                                                   P-APP000862
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 32 of 107 PageID 1854




                                                                   P-APP000863
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 33 of 107 PageID 1855




                                                                   P-APP000864
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 34 of 107 PageID 1856




                                                                   P-APP000865
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 35 of 107 PageID 1857




                                                                   P-APP000866
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 36 of 107 PageID 1858




                                                                   P-APP000867
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 37 of 107 PageID 1859




                                                                   P-APP000868
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 38 of 107 PageID 1860




                                                                   P-APP000869
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 39 of 107 PageID 1861




                                                                   P-APP000870
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 40 of 107 PageID 1862




                                                                   P-APP000871
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 41 of 107 PageID 1863




                                                                   P-APP000872
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 42 of 107 PageID 1864




                                                                   P-APP000873
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 43 of 107 PageID 1865




                                                                   P-APP000874
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 44 of 107 PageID 1866




                                                                   P-APP000875
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 45 of 107 PageID 1867




                                                                   P-APP000876
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 46 of 107 PageID 1868




                                                                   P-APP000877
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 47 of 107 PageID 1869




                                                                   P-APP000878
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 48 of 107 PageID 1870




                                                                   P-APP000879
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 49 of 107 PageID 1871




                                                                   P-APP000880
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 50 of 107 PageID 1872




                                                                   P-APP000881
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 51 of 107 PageID 1873




                                                                   P-APP000882
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 52 of 107 PageID 1874




                                                                   P-APP000883
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 53 of 107 PageID 1875




                                                                   P-APP000884
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 54 of 107 PageID 1876




                                                                   P-APP000885
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 55 of 107 PageID 1877




                                                                   P-APP000886
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 56 of 107 PageID 1878




                                                                   P-APP000887
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 57 of 107 PageID 1879




                                                                   P-APP000888
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 58 of 107 PageID 1880




                                                                   P-APP000889
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 59 of 107 PageID 1881




                                                                   P-APP000890
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 60 of 107 PageID 1882




                                                                   P-APP000891
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 61 of 107 PageID 1883




                                                                   P-APP000892
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 62 of 107 PageID 1884




                                                                   P-APP000893
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 63 of 107 PageID 1885




                                                                   P-APP000894
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 64 of 107 PageID 1886




                                                                   P-APP000895
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 65 of 107 PageID 1887




                                                                   P-APP000896
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 66 of 107 PageID 1888




                                                                   P-APP000897
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 67 of 107 PageID 1889




                                                                   P-APP000898
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 68 of 107 PageID 1890




                                                                   P-APP000899
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 69 of 107 PageID 1891




                                                                   P-APP000900
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 70 of 107 PageID 1892




                                                                   P-APP000901
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 71 of 107 PageID 1893




                                                                   P-APP000902
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 72 of 107 PageID 1894




                                                                   P-APP000903
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 73 of 107 PageID 1895




                                                                   P-APP000904
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 74 of 107 PageID 1896




                                                                   P-APP000905
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 75 of 107 PageID 1897




                                                                   P-APP000906
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 76 of 107 PageID 1898




                                                                   P-APP000907
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 77 of 107 PageID 1899




                                                                   P-APP000908
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 78 of 107 PageID 1900




                                                                   P-APP000909
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 79 of 107 PageID 1901




                                                                   P-APP000910
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 80 of 107 PageID 1902




                                                                   P-APP000911
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 81 of 107 PageID 1903




                                                                   P-APP000912
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 82 of 107 PageID 1904




                                                                   P-APP000913
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 83 of 107 PageID 1905




                                                                   P-APP000914
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 84 of 107 PageID 1906




                                                                   P-APP000915
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 85 of 107 PageID 1907




                                                                   P-APP000916
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 86 of 107 PageID 1908




                                                                   P-APP000917
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 87 of 107 PageID 1909




                                                                   P-APP000918
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 88 of 107 PageID 1910




                                                                   P-APP000919
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 89 of 107 PageID 1911




                                                                   P-APP000920
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 90 of 107 PageID 1912




                                                                   P-APP000921
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 91 of 107 PageID 1913




                                                                   P-APP000922
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 92 of 107 PageID 1914




                                                                   P-APP000923
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 93 of 107 PageID 1915




                                                                   P-APP000924
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 94 of 107 PageID 1916




                                                                   P-APP000925
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 95 of 107 PageID 1917




                                                                   P-APP000926
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 96 of 107 PageID 1918




                                                                   P-APP000927
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 97 of 107 PageID 1919




                                                                   P-APP000928
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 98 of 107 PageID 1920




                                                                   P-APP000929
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 99 of 107 PageID 1921




                                                                   P-APP000930
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 100 of 107 PageID 1922




                                                                   P-APP000931
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 101 of 107 PageID 1923




                                                                   P-APP000932
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 102 of 107 PageID 1924




                                                                   P-APP000933
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 103 of 107 PageID 1925




                                                                   P-APP000934
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 104 of 107 PageID 1926




                                                                   P-APP000935
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 105 of 107 PageID 1927




                                                                   P-APP000936
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 106 of 107 PageID 1928




                                                                   P-APP000937
Case 2:20-cv-00180-JLB-MRM Document 46-4 Filed 07/01/20 Page 107 of 107 PageID 1929




                                                                   P-APP000938
